Exhibit 10.32
BOB EVANS FARMS, INC. AND AFFILIATES
2002 SECOND AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Originally Adopted April 17, 1992
First Amendment and Restatement Effective May 1, 1998
Second Amendment and Restatement Effective May 1, 2002

1



--------------------------------------------------------------------------------



 



BOB EVANS FARMS, INC. AND AFFILIATES
2002 SECOND AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN
SECTION 1.00 PURPOSE
On April 17, 1992, Bob Evans Farms, Inc. (“Corporation”) adopted the Bob Evans
Farms, Inc. Supplemental Executive Retirement Plan to provide deferred and
incentive compensation to a select group of its management or highly compensated
employees. Effective May 1, 1998, the Plan was amended and restated. Effective
May 1, 2002, the Corporation adopts this second amended and restated version of
the Plan. This Plan is intended to be an unfunded, nonqualified program of
deferred compensation within the meaning of Title I of ERISA.
SECTION 2.00 DEFINITIONS
When used in this Plan, the following terms will have the meanings given to them
in this section unless another meaning is expressly provided elsewhere in this
Plan. When applying these definitions, the form of any term or word will include
any of its other forms.
2.01 ACCOUNT. The account established under Section 5.01 to measure the value of
each Member’s Plan benefit.
2.02 BENEFICIARY. The person a Member designates under Section 3.02 to receive
any death benefit payable under Section 6.02.
2.03 BOARD. The Corporation’s board of directors.
2.04 CAUSE. A Member’s [1] willful and continued refusal to substantially
perform assigned duties (other than any refusal resulting from incapacity due to
physical or mental illness), [2] willful engagement in gross misconduct
materially and demonstrably injurious to any Group Member or [3] breach of any
term of this Plan. However, [4] Cause will not arise solely because the Member
is absent from active employment during periods of vacation, consistent with the
Employer’s applicable vacation policy, or other period of absence initiated by
the Member and approved by the Employer.
2.05 CHANGE AGREEMENT. An individual agreement between the Corporation and any
Member describing the effect of a Change in Control.
2.06 CHANGE IN CONTROL.
[1] With respect to any Member who is a party to a Change Agreement, a “change
in control” as defined in (and subject to the terms of) that Member’s Change
Agreement; and

2



--------------------------------------------------------------------------------



 



[2] With respect to all Members, approval by the Corporation’s stockholders of a
definitive agreement [a] to merge or consolidate the Corporation with or into
another corporation in which the Corporation is not the continuing or surviving
corporation or pursuant to which any Common Shares would be converted into cash,
securities or other property of another corporation, other than a merger of the
Corporation in which holders of Common Shares immediately before the merger have
the same proportionate ownership of shares of the surviving corporation
immediately after the merger as immediately before or [b] within a
12-consecutive calendar month period, to sell or otherwise dispose of 50 percent
or more of the book value of the Group’s assets. For purposes of this
definition, “book value” will be established on the basis of the latest
consolidated financial statement the Corporation filed with the Securities and
Exchange Commission before the date any 12-consecutive calendar month
measurement period began.
2.07 CODE. The Internal Revenue Code of 1986, as amended, or any successor
statute.
2.08 COMMITTEE. The committee described in Section 7.00.
2.09 COMMON SHARES. The Corporation’s common shares or any security issued in
substitution, exchange or in place of the Corporation’s common shares.
2.10 CONFIDENTIAL INFORMATION. Any and all information (other than information
in the public domain) related to the Group’s business or that of any Group
Member, including all processes, inventions, trade secrets, computer programs,
engineering or technical data, drawings, or designs, manufacturing techniques,
information concerning pricing and pricing policies, marketing techniques, plans
and forecasts, new product information, information concerning suppliers,
methods and manner of operations, and information relating to the identity and
location of all past, present and prospective customers.
2.11 DISABILITY. An incapacity due to physical or mental illness that has
prevented a Member from discharging assigned duties on a full-time basis for at
least 26 consecutive weeks.
2.12 EARLY RETIREMENT DATE. The date an Eligible Employee reaches age 55 and
completes at least 10 “Years of Service” (as defined in the Corporation’s
tax-qualified Code ss.401(k) plan, whether or not a Member also is actively
participating in that plan and whether or not that plan is terminated while this
Plan remains in effect.
2.13 EFFECTIVE DATE. April 17, 1992, with respect to the Plan, May 1, 1998 with
respect to the first amendment and restatement and May 1, 2002, with respect to
this second amendment and restatement.
2.14 ELIGIBLE EMPLOYEE. Each person who is employed by a Group Member and who
[1] is a member of its select group of management or is a highly compensated
employee within

3



--------------------------------------------------------------------------------



 



the meaning of Title I of ERISA and [2] has met the eligibility conditions
described in Section 3.01.
2.15 EMPLOYER. The Group Member by which a Member is directly employed on the
date of any event, act or occurrence described in this Plan. If, without
incurring a Termination, a Member becomes a common law employee of a Group
Member other than the Employer, that Group Member will automatically become that
Member’s “Employer” under this Plan and will be fully liable as the Member’s
Employer for all obligations arising under this Plan with respect to that Member
during the period of that employment relationship.
2.16 EMPLOYER CONTRIBUTION. The amount calculated under Sections 5.02 and 5.03.
2.17 ENROLLMENT FORM. The form that each Eligible Employee must complete before
he or she may participate in the Plan. To be effective, this notice must include
all of the information described in Section 3.00.
2.18 ERISA. The Employee Retirement Income Security Act of 1974, as amended.
2.19 GROUP. A controlled group of corporations or of a commonly controlled group
of trades or businesses [as defined in Code ss.ss.414(b) and (c), as modified by
Code ss.415(h)] or of an affiliated service group [as defined in Code ss.414(m)]
or other organization described in Code ss.414(o) that includes the Corporation.
2.20 GROUP MEMBER. Each entity that is a member of the Group.
2.21 INACTIVE PARTICIPANT. A Member who is actively employed by an Employer but
[1] no longer meets the eligibility conditions described in Section 3.01 or [2]
has terminated employment with all Group Members but has not received a complete
distribution of his or her Account balance.
2.22 MEMBER. Collectively, [1] a Participant or [2] an Inactive Participant.
2.23 NORMAL RETIREMENT DATE. The date an Eligible Employee reaches age 62.
2.24 PARTICIPANT. Each Eligible Employee who is actively participating in the
Plan as provided in Section 3.01.
2.25 PLAN. The Bob Evans Farms, Inc. and Affiliates 2002 Second Amended and
Restated Supplemental Executive Retirement Plan, as described in this document
and as it may be subsequently amended.
2.26 PLAN YEAR. Each of the Corporation’s fiscal years while the Plan is in
effect.
2.27 SPOUSE. The individual to whom a Member is legally married.

4



--------------------------------------------------------------------------------



 



2.28 STOCK OPTION. An option to purchase a share of Common Stock through the
Stock Option Plan.
2.29 STOCK OPTION PLAN. The Bob Evans Farms, Inc. 1998 Stock Option and
Incentive Plan or any other equity compensation plan designated by the Board.
2.30 TERMINATION. Termination of the common law employee-employer relationship
between a Member and all Group Members for any reason, whether or not the Member
subsequently becomes a consultant or adviser to any Group Member or serves as a
member of the board of directors of any Group Member. However, a Termination
will not be deemed to have occurred [1] solely because the Member’s Employer
ceases to be a Group Member and the Member continues to be employed by that
former Group Member or [2] if the Member’s common law employment relationship is
transferred between Group Members without interruption.
SECTION 3.00 PARTICIPATION
3.01 ELIGIBILITY TO PARTICIPATE.
[1] In its sole discretion, the Committee will decide which Eligible Employees
may participate in the Plan and the earliest date on which they may participate.
[2] Before he or she may participate in the Plan, each Eligible Employee must
complete an Enrollment Form specifying [a] how his or her Account will be
distributed (Section 6.05) and [b] his or her Beneficiary.
[3] An Eligible Employee will continue to be a Participant until the earlier of
the date he or she [a] becomes an Inactive Participant or [b] Terminates.
3.02 DESIGNATION OF BENEFICIARY.
[1] Each Eligible Employee must designate one or more Beneficiaries when he or
she completes an Enrollment Form. Unless a Member who designates more than one
Beneficiary also specifies the sequence or the portion of the death benefit to
be paid to each Beneficiary, the death benefit will be paid in equal shares to
all named Beneficiaries.
[2] A Member may change his or her Beneficiary at any time by identifying the
new Beneficiary in the appropriate portion of a revised Enrollment Form and
delivering that completed form to the Committee. No change of Beneficiary will
be effective until the revised Enrollment Form is received by the Committee. The
identity of a Member’s Beneficiary will be based only on the

5



--------------------------------------------------------------------------------



 



designation in the Enrollment Form described in this section and will not be
inferred from any other evidence.
[3] If a Member has not made an effective Beneficiary designation or if all his
or her Beneficiaries die before the Member, Plan death benefits will be paid to
the Member’s surviving Spouse. If there is no surviving Spouse, these death
benefits will be paid to [a] the Member’s issue, then living, per stirpes; or,
if there are none, [b] the Member’s executors or administrators. Any minor’s
share of a Plan death benefit will be paid to the adult who has been appointed
to act as the minor’s legal guardian and who has assumed custody and support of
that minor.
[4] The Member and the Beneficiary (and not the Committee) are responsible for
ensuring that the Committee has the Beneficiary’s current address.
SECTION 4.00 MEMBERS’ OBLIGATIONS
4.01 SERVICES DURING CERTAIN EVENTS. By accepting participation in this Plan, if
any “person” or entity [including a “group” as defined in Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended, or any successor
statute] initiates a tender or exchange offer, distributes proxy materials to
the Corporation’s stockholders or takes other steps to effect, or that may
result in, a Change in Control, each Member agrees not to Terminate voluntarily
during the pendency of that activity other than by reason of retirement, and to
continue to serve as a full-time employee of the Employer until those efforts
are abandoned, that activity is terminated or until a Change in Control has
occurred.
4.02 CONFIDENTIAL INFORMATION. Except as otherwise required by applicable law,
by accepting participation in this Plan, each Member expressly agrees to keep
and maintain Confidential Information confidential and not, at any time during
or subsequent to the Member’s employment with any Group Member, to use any
Confidential Information for the Member’s own benefit or to divulge, disclose or
communicate any Confidential Information to any person or entity in any manner
except [1] to employees or agents of the Employer or of the Corporation that
need the Confidential Information to perform their duties on behalf of any Group
Member or [2] in the performance of the Member’s duties to the Employer. Each
Member also agrees to notify the Corporation promptly of any circumstance the
Member believes may legally compel the disclosure of Confidential Information
and to give this notice before disclosing any Confidential Information.
4.03 EFFECT OF BREACH OF OBLIGATIONS. If a Member breaches any obligation
described in this section or the Plan:
[1] Before the Member has Terminated, the Member will forfeit all benefits
otherwise due under this Plan; or
[2] After the Member Terminates, the Member will repay any amounts previously
paid under this Plan plus interest calculated at the prime interest rate quoted
in the Wall Street Journal, or

6



--------------------------------------------------------------------------------



 



any successor to it, over the period beginning on the date of payment and ending
on the date of repayment.
SECTION 5.00 CONTRIBUTIONS
5.01 ACCOUNTS. The Committee will establish an Account for each Participant to
record:
[1] The Employer Contribution, calculated under Sections 5.02 and 5.03; minus
[2] Any distributions made to the Member under Section 6.00.
The Employer also will make a final Employer Contribution, calculated as
provided in Sections 5.02 and 5.03, for the portion of the Valuation Period
during which the Participant Terminates employment but only if the Member
Terminates after meeting the conditions described in Section 6.04.
5.02 PARTICIPANTS’ EARNED BENEFIT. As of the end of each Valuation Date, the
Committee will calculate the amount to be credited to each Participant’s Account
by applying the following steps:
[1] First, the Employer will establish the Valuation Period for which the
contribution is being calculated. For these purposes:
[a] A Valuation Period is the period between each Valuation Date during which a
Participant performs substantial services for a Group Member [i] beginning on
the later of [A] the date a Participant first was employed by a Group Member or
[B] April 26, 1991 and [ii] ending on the earlier of the date the Participant
[A] Terminates, [B] is no longer a Participant (whether or not he or she remains
a Member), [C] reaches his or her Normal Retirement Date, whether he or she also
retires at that time or [D] reaches age 65. Unless the Committee specifically
provides otherwise, all Valuation Periods will be comprised of 12 months and
will end as of the last day of each Plan Year; and
[b] Valuation Date is the date the most recent Employer Contribution was
calculated.
[2] Then, the Committee will calculate the Compensation each Participant earned
during the Valuation Period for which the Employer Contribution is being
calculated. For these purposes, Compensation means [a] the total taxable
remuneration the Participant earned for the Valuation Period (or the portion of
the Valuation Period during which he or she was a Participant) plus [b] the
amount the Participant deferred during the Valuation Period to a plan described
in Code ss.ss.125 or 401(k) and maintained by any Group Member minus [c][i] the
amount of any long-term incentive awards (e.g., performance share awards,
restricted stock or stock appreciation rights) granted, earned or exercised
during the Valuation Period and [ii] the value of any stock options granted or
exercised under Code ss.83(b) during that Valuation Period. Also, if a Valuation
Period is less than 12 months, the taxable remuneration described in
Section 5.02[1][a] will be annualized on the basis of the whole months during
that Valuation Period during which the Participant was a Participant.

7



--------------------------------------------------------------------------------



 



[3] Then, the Committee will calculate each Participant’s Projected
Compensation. This is done by:
[a] Averaging each Participant’s Compensation over the fewer of [i] the current
and the Participant’s four preceding Valuation Periods or [ii] the number of
Valuation Periods during which the Participant was employed by a Group Member;
and
[b] Increasing that average by four percent for each Valuation Period that will
elapse between [i] the end of the Valuation Period for which the Employer
Contribution is being calculated [ii] the last Valuation Period that will end
before the Participant’s Normal Retirement Date [iii] averaging the Compensation
projected to be received during the five Valuation Periods ending before the
Participant’s Normal Retirement Date.
[4] Then, the Committee will calculate each Participant’s Final Average
Compensation.
[a] Until the Participant reaches his or her Normal Retirement Date, Final
Average Compensation will be calculated by averaging each Participant’s
Projected Compensation (calculated under Section 5.02[3]) over the five
consecutive Valuation Periods during the ten Valuation Periods that both [i] end
before the Participant’s Normal Retirement Date and [ii] produce the highest
average; but
[b] At the Participant’s Normal Retirement Date, Final Average Compensation will
be calculated by averaging each Participant’s Compensation over the five
consecutive Valuation Periods during the ten Valuation Periods that end before
the Participant’s Normal Retirement Date that produces the highest average.
[c] The following rules will be applied when calculating a Participant’s Final
Average Compensation:
[i] The Final Average Compensation of a Participant who will have completed
fewer than five Valuation Periods at his or her Normal Retirement Date will be
the average of the Compensation the Participant received over his or her entire
period of participation;
[ii] Compensation paid for the Valuation Period during which the Participant
reaches Normal Retirement Date will be disregarded until the Participant reaches
his or her Normal Retirement Date; and
[iii] A Participant’s Final Average Compensation will neither increase nor
decrease for any Valuation Period that begins after the Participant reaches his
or her Normal Retirement Date.
[5] Then, the Committee will establish each Participant’s Prior Service Rate (if
any). A Participant’s Prior Service Rate (if any) is:

8



--------------------------------------------------------------------------------



 



[a] The smaller of [i] 40 percent or [ii] two percent multiplied by the number
of Valuation Periods the Participant will complete if he or she continues to be
a Participant until Normal Retirement Date; multiplied by
[b] The quotient produced by dividing [i] the number of Valuation Periods the
Participant had completed as of the last day of the Corporation’s 1997 fiscal
year by [ii] the number of Valuation Periods the Participant will complete if he
or she continues to be a Participant until Normal Retirement Date.
A Participant who was first employed after the Corporation’s 1997 fiscal year
will not have a Prior Service Rate.
[6] A Participant’s Future Service Rate is:
[a] The smaller of [i] 55 percent or [ii] 2.75 percent multiplied by the number
of Valuation Periods the Participant will complete if he or she continues to be
a Participant until Normal Retirement Date; reduced, but not below zero, by
[b] The Participant’s Prior Service Rate (if any) calculated under
Section 5.02[5]; and multiplied by
[c] The smaller of [i] one or [ii] the quotient produced by dividing [A] the
number of Valuation Periods the Participant had completed after the
Corporation’s 1997 fiscal year into [B] the larger of five or the number of
Valuation Periods the Participant will complete after the end of the
Corporation’s 1997 fiscal year if he or she continues to be a Participant until
Normal Retirement Date.
[7] Then, the Committee will calculate each Participant’s Target Benefit. A
Participant’s Target Benefit is:
[a] The larger of [i][A] the Participant’s Final Average Compensation
(calculated under Section 5.02[4]); multiplied by [B] the Participant’s Prior
Service Rate, if any, (calculated under Section 5.02[5]); plus [C] the
Participant’s Final Average Compensation (calculated under Section 5.02[4]);
multiplied by [D] the Participant’s Future Service Rate (calculated under
Section 5.02[6]); or [ii] the Participant’s Target Benefit calculated as of the
last day of the preceding Valuation Period; minus
[b][i] The Participant’s Social Security Benefit plus [ii] the Participant’s
Qualified Plan Benefit; multiplied by [iii] the smaller of [A] one or [B] the
quotient produced by dividing the Participant’s actual Valuation Periods earned
as of the date the Target Benefit is being calculated by the Valuation Periods
the Participant will earn if he or she remains actively employed until Normal
Retirement Date.
[c] For purposes of calculating each Participant’s Target Benefit:

9



--------------------------------------------------------------------------------



 



[i] A Participant’s Social Security Benefit is 50 percent of the maximum annual
Old Age, Survivor and Disability Insurance benefit projected to be payable to
the Participant under the Social Security Act as of the Participant’s Normal
Retirement Date. This amount will be based on the Participant’s projected
“taxable wages,” as defined in the Social Security Act, and other relevant
factors in effect as of the date the calculation is being made; and
[ii] A Participant’s Qualified Plan Benefit is the Participant’s annual benefit,
expressed in the form of a single life annuity, that can be derived from the sum
of all employer-funded benefits (and attributable earnings) under all plans that
are maintained by any Group Member and that are intended to comply with Code
ss.401(a). The amount of this single life annuity will be established by
applying the 1983 Group Annuity Mortality Table for Males, an annual interest
rate of eight percent, and by assuming that benefits will begin at the
Participant’s Normal Retirement Date. For purposes of establishing a
Participant’s Qualified Plan Benefit, “employer-funded benefits” means all
benefits funded through Employer contributions (and attributable earnings), for
periods of employment before the Participant’s Normal Retirement Date plus any
distributions made to, in behalf of or with respect to the Participant before
Normal Retirement Date (e.g., in-service withdrawals, retirement and disability
benefits or distributions under any domestic relations order). Also, until the
Participant reaches Normal Retirement Date, his or her Qualified Plan Benefit
will be projected based on procedures established by the Committee.
[8] Then, the Committee will compare the Participant’s Target Benefit calculated
under Section 5.02[7] with the Target Benefit calculated for the same
Participant under Section 5.02[7] as in effect for the preceding Valuation
Period.
[a] If the Participant’s Target Benefit calculated for the current Valuation
Period is the same as (or less than) the Participant’s Target Benefit calculated
for the preceding Valuation Period, no amount will be credited to the
Participant’s Account for the current Valuation Period; but
[b] If the Participant’s Target Benefit calculated for the current Valuation
Period is larger than the Participant’s Target Benefit calculated for the
preceding Valuation Period, an Earned Benefit will be credited to the
Participant’s Account. This amount will be calculated under the procedures
described in Section 5.02[9].
[9] If the Participant’s Target Benefit for the current Valuation Period is
larger than the Participant’s Target Benefit for the preceding Valuation Period,
the Committee will calculate an Earned Benefit for the current Valuation Period;
by:
[a] Subtracting the Participant’s Target Benefit for the preceding Valuation
Period from the Target Benefit calculated for the current Valuation Period; and
[b] Calculating the Annuity Value of this difference. This is done by
calculating the present value of the difference produced under
Section 5.02[9][a] by applying the 1983 Group Annuity Mortality Table for Males,
an annual interest rate of eight percent and by assuming that benefits

10



--------------------------------------------------------------------------------



 



will begin at the Participant’s Normal Retirement Date or, if the Participant
already has reached his or her Normal Retirement Date, that benefits will begin
when the Participant reaches age 65.
5.03 EMPLOYER CONTRIBUTION. The Employer Contribution for each Participant is
the amount calculated under Section 5.02[9][b]. This amount will be credited to
each Participant’s Account in cash (and credited with interest as described in
Section 5.05) or, subject to Section 5.06, as Stock Options.
5.04 EFFECT OF CHANGE IN CONTROL ON EMPLOYER CONTRIBUTION.
[1] Subject to any limitation imposed under a Change Agreement, if, within
36 months after a Change in Control, [a] the Plan is terminated and not replaced
with a similar program providing comparable benefits and features or [b] with
respect to a Member who is a party to a Change Agreement, an event occurs that
generates a change in control payment under that Member’s Change Agreement, [c]
all Members Accounts will be fully vested and all Stock Options will be fully
vested and [d] the Employer will credit a special and additional Employer
Contribution to the Account of each Member who was a Participant on the date of
the Change in Control, whether or not he or she is then a Participant.
[2] This special change in control benefit will be calculated as provided in
Sections 5.02 and 5.03 except that the Target Benefit (see Section 5.02[7]) will
be calculated under the following formula:
[a] 2.75% X Final Average Compensation (as defined in Section 5.02[4]); minus
[b] The Participant’s Social Security Benefit (as defined in
Section 5.02[7][c][i]); minus
[c] The Participant’s Qualified Plan Benefit (as defined in
Section 5.02[7][c][ii]); multiplied by
[d] The smaller of [i] one or [ii] the quotient produced by dividing the
Participant’s actual Valuation Periods earned as of the date the Target Benefit
is being calculated by the Valuation Periods the Participant will earn if he or
she remains actively employed until Normal Retirement Date.
Sections 5.02 and 5.03 will then be applied.
[3] Regardless of any provision of this Plan, if more than one Change in Control
(whether or not related) occurs, the total additional amount calculated under
this section will be the largest amount calculated with respect to any single
Change in Control.
5.05 INTEREST. As of each Valuation Date, amounts credited as cash to Accounts
will be credited with interest at rates established by the Committee and
announced to Members no later than the beginning of the election period
described in Section 5.06.

11



--------------------------------------------------------------------------------



 



5.06 STOCK OPTION CREDITS.
[1] With the Committee’s permission (which may be withheld for any reason or for
no reason), a Participant may elect to receive his or her Employer Contribution
in the form of Stock Options.
[2] To make this election, the Participant must comply with procedures
established by the Committee, no later than 60 days before the date the Employer
Contribution is to be credited to Participants’ Accounts. The Committee will
apprise each Participant of the date the Employer Contribution will be credited
and the maximum number of Stock Options that may be credited under this
subsection.
[3] The maximum number of Stock Options that may be credited to any
Participant’s Account for any Valuation Period is the smaller of [a] the number
specified by the Committee or [b] the amount calculated under Section 5.03
divided by the Projected Option Value. If the number of Stock Options made
available by the Committee is smaller than the aggregate number produced by
application of Section 5.06[3][b] to all Participants requesting that their
Employer Contribution be credited as Stock Options, the Committee will allocate
the number of available Stock Options among Participants in the same proportion
that the number produced by application of Section 5.06[3][b] for each
Participant bears to the aggregate number of Stock Options produced by
application of Section 5.06[3][b] to all Participants.
[4] The Projected Option Value is [a] the “fair market value” (as defined in the
Stock Option Plan) of a Common Share on the date the Employer Contribution is
calculated, increased by [b] eight percent annually for each year between the
last day of the Valuation Period for which the calculation is being made and the
Participant’s Normal Retirement Date and reduced by [c] the exercise price (as
defined in the Stock Option Plan) associated with the option.
[5] To the extent elected, Stock Options issued under this section will be in
lieu of the Employer Contribution otherwise due for the Valuation Period.
SECTION 6.00 DISTRIBUTIONS
6.01 DISTRIBUTIONS. Subject to Section 6.05, Members’ Accounts will be
distributed at the earlier of the date the Member [1] dies (Section 6.02), [2]
becomes Disabled (Section 6.03) or [3] Terminates with all Group Members after
having earned a right to a Plan benefit as provided in Section 6.04.
6.02 DEATH BENEFITS. The undistributed value of the Account established for a
Member who dies before Terminating will be paid to that Member’s Beneficiary as
of the Valuation Date following the Member’s death. Any Beneficiary claiming a
death benefit under the Plan must provide the Committee with satisfactory proof
of the Member’s death before any death benefit will be paid. If the Member dies
before Terminating, this death benefit will be paid in a lump sum. If the Member
dies after Terminating, this benefit will be paid in the same form in which it

12



--------------------------------------------------------------------------------



 



was being paid to the Member (or would have been paid, if benefit commencement
had not then begun).
6.03 DISABILITY BENEFITS. A Member who becomes Disabled before Terminating will
receive a distribution of 100 percent of the undistributed value of his or her
Account, determined as of the Valuation Date following the date of Disability.
If the Member becomes Disabled before Terminating, this benefit will be paid in
a lump sum. If the Member becomes Disabled after Terminating, this benefit will
be paid in the same form in which it was being paid to the Member (or would have
been paid, if benefit commencement had not then begun).
6.04 TERMINATION OTHER THAN DEATH OR DISABILITY. Except as provided in this
section, a Member who Terminates for any reason other than death or Disability
will not be entitled to any Plan benefit if he or she Terminates before the
earlier of:
[1] His or her Early or Normal Retirement Date; or
[2] Before an event described in Section 5.04[1][a] or [b].
However, in no case will a Member be entitled to receive any Plan benefit if he
or she is Terminated for Cause.
6.05 AMOUNT AND PAYMENT OF BENEFITS.
[1] Unless the Member has effectively elected the optional benefit form
described in Section 6.05[2], all distributions made to a Member who Terminates
after having earned a nonforfeitable benefit as provided in Section 6.04 will be
paid in ten annual installments beginning no later than 60 days after the Member
Terminates. The first of these distributions will be equal to one-tenth of the
value of the Member’s Account on the preceding Valuation Date. Subsequent
distributions will be made on the anniversary of the initial distribution date
and will equal the balance of the Member’s Account as of the most recent
Valuation Date divided by the number of unpaid annual installments.
[2] Instead of the normal distribution form described in Section 6.05[1], a
Member may elect to receive his or her Plan benefit:
[a] In the form of a single lump sum. If this election is made effectively, the
entire benefit will be distributed within 60 days after the Valuation Date that
coincides with or immediately follows the date the Member Terminated; or
[b] As described in Section 6.05[1] but beginning as of the last day of the Plan
Year during which the Member reaches age 65.
[3] To effectively elect an optional benefit form, the Member must file a
written election with the Committee. This election must be made on a form
prescribed by the Committee and must be delivered to the Committee no fewer than
12 months before it is to be effective. An election to

13



--------------------------------------------------------------------------------



 



receive an optional benefit form also may be revoked if the electing Member
files a written election with the Committee no fewer than 12 months before the
benefit otherwise would have been distributed in the optional benefit form
previously elected. This revocation also must be made on a form prescribed by
the Committee. Any election to receive payment in an optional form (or any
revocation of an election to do so) will be disregarded unless the Member
strictly complies with the procedures described in this section.
[4] Once a Member’s Account has been fully distributed, the Corporation, all
Employers, all Group Members and the Plan will have no further liability to the
Member or, if appropriate, to his or her Beneficiary.
SECTION 7.00 PLAN COMMITTEE
7.01 APPOINTMENT OF COMMITTEE. The Board will appoint a committee to administer
the Plan. A Committee member may resign at any time by sending written notice to
the Board specifying the effective date of his or her termination (which must
always be prospective). Vacancies in the Committee will be filled by the Board
as the need arises. Also, in its sole discretion, the Board may remove any
Committee member at any time by giving written notice of removal to the affected
Committee member and specifying the effective date of that action (which must
always be prospective).
7.02 POWERS AND DUTIES. The Committee is fully empowered to exercise complete
discretion to administer the Plan and to construe and apply all of its
provisions. The Committee may delegate any of its powers and duties to any other
person or organization. These powers and duties include:
[1] Deciding which employees are Eligible Employees, which of them may
participate in the Plan and the value of their benefit;
[2] Resolving disputes that may arise with regard to the rights of Eligible
Employees, Members and their legal representatives or Beneficiaries under the
terms of the Plan. Subject to Sections 7.08 and 7.09, the Committee’s decisions
in these matters will be final;
[3] Obtaining from each Group Member, Member and Beneficiary information that
the Committee needs to determine any Member’s or Beneficiary’s rights and
benefits under the Plan. The Committee may rely conclusively upon any
information furnished by a Group Member, Member or Beneficiary;
[4] Compiling and maintaining all records it needs to administer the Plan;
[5] Upon request, furnishing each Group Member with reasonable and appropriate
reports of its administration of the Plan;
[6] Engaging legal, administrative, actuarial, investment, accounting,
consulting and other professional services that the Committee believes are
necessary and appropriate;

14



--------------------------------------------------------------------------------



 



[7] Adopting rules and regulations for the administration of the Plan that are
not inconsistent with the terms of the Plan; and
[8] Doing and performing any other acts provided for in the Plan.
7.03 ACTIONS BY THE COMMITTEE. The Committee may act at a meeting, or in writing
without a meeting, by the vote or assent of a majority of its members. The
Committee will appoint one of its members to act as a secretary to record all
Committee actions. The Committee also may authorize one or more of its members
to execute papers and perform other ministerial duties on behalf of the
Committee.
7.04 INTERESTED COMMITTEE MEMBERS. No member of the Committee may participate in
any Committee action that directly affects that member’s individual interest in
the Plan. These matters will be determined by a majority of the remainder of the
Committee.
7.05 INDEMNIFICATION.
[1] The Corporation will indemnify and hold harmless any Committee member or
employee who performs services to or on behalf of the Plan (“Indemnified Party”)
against all liabilities and all reasonable expenses (including attorney fees and
amounts paid in settlement other than to any Group Member) incurred or paid in
connection with any threatened or pending action, suit or proceeding brought by
any party in connection with the Plan. However, this indemnification will not
extend to any Indemnified Party whose conduct in connection with the Plan is
found to have been grossly negligent or wrongful. This determination will be
based on any final judgment rendered in connection with the action, suit or
proceeding complaining of the conduct or its effect or, if no final judgment is
rendered, by a majority of the Board or by independent counsel to whom the Board
has referred the matter.
[2] The obligations under this section may be satisfied, in the Corporation’s
discretion, through the purchase of a policy or policies of insurance providing
equivalent protection.
7.06 CONCLUSIVENESS OF ACTION. Subject to Sections 7.08 and 7.09, any action on
matters within the discretion of the Committee will be conclusive, final and
binding upon all Members and upon all persons claiming any rights under the
Plan, including Beneficiaries.
7.07 PAYMENT OF EXPENSES.
[1] Committee members will not be separately compensated for their services as
Committee members. However, the Corporation will reimburse Committee members for
all appropriate expenses they incur while carrying out their Plan duties.
[2] The compensation or fees of accountants, counsel and other specialists and
any other costs of administering the Plan will be paid by the Corporation or
allocated among Employers.

15



--------------------------------------------------------------------------------



 



7.08 CLAIMS PROCEDURE.
[1] Any Member or Beneficiary who believes that he or she is entitled to an
unpaid Plan benefit may file a claim with the Committee. By accepting
participation in the Plan, each Member expressly waives any right to proceed
under Section 7.09 unless and until the administrative remedies described in
this Section 7.08 are fully exhausted.
[2] If a claim is wholly or partially denied, the Committee will send a written
notice of denial to the claimant. This notice must be written in a manner
calculated to be understood by the claimant and must include:
[a] The specific reason or reasons for which the claim was denied;
[b] Specific reference to pertinent Plan provisions, rules, procedures or
protocols upon which the Committee relied to deny the claim;
[c] A description of any additional material or information that the claimant
may file to perfect the claim and an explanation of why this material or
information is necessary; and
[d] A description of the steps the claimant may take to appeal an adverse
determination.
The Committee will render its decision within 90 days of receiving a benefit
claim. However, if special circumstances (such as the need for additional
information) require additional time, this decision will be rendered as soon as
possible, but not later than 180 days after receipt of the claim and only if the
Committee notifies the claimant, in writing, that it needs more time to review a
claim and why that additional time is needed. If the Committee does not issue
its decision within this period, the claim will be deemed to have been denied.
[3] If a claim has been wholly or partially denied, the affected claimant, or
his or her authorized representative may:
[a] Request that the Committee reconsider its initial denial by filing a written
appeal no more than 60 days after receiving written notice that all or part of
the initial claim was denied;
[b] Review pertinent documents and other material upon which the Committee
relied when denying the initial claim; and
[c] Submit a written description of the reasons for which the claimant disagrees
with the Committee’s initial adverse decision.
An appeal of an initial denial of benefits and all supporting material must be
made in writing and directed to the Committee. The Committee is solely
responsible for reviewing all benefit claims and appeals and taking all
appropriate steps to implement its decision.

16



--------------------------------------------------------------------------------



 



The Committee’s decision on review will be sent to the claimant in writing and
will include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, as well as specific references to the
pertinent Plan provisions, rules, procedures or protocols upon which the
Committee relied to deny the appeal.
The Committee will render its decision within 60 days of receiving a benefit
appeal. However, if special circumstances (such as the need to hold a hearing on
any matter pertaining to the denied claim) require additional time, this
decision will be rendered as soon as possible, but not later than 120 days after
receipt of the claimant’s written appeal and only if the Committee notifies the
claimant, in writing, that it needs more time to review an appeal and why that
additional time is needed. If the Committee does not issue its decision within
this period, the claim will be deemed to have been denied.
7.09 ARBITRATION. Binding arbitration will be the exclusive means of resolving
all disputes or questions not resolved to the claimant’s satisfaction through
the claims procedure described in Section 7.08.
[1] After exhausting the procedures described in Section 7.08, the claimant may
initiate arbitration by giving written notice to the Committee specifying the
subject of the requested arbitration.
[2] The arbitration will take place in the city in which the affected Member’s
last principal place of employment with a Group Member is or was located (or
another location mutually agreed upon by the claimant and the Committee) and
will be conducted in accordance with the rules of the American Arbitration
Association in effect when the arbitration begins by three arbitrators, one
appointed by each party and a third appointed by those two arbitrators. The
Committee and the claimant (in his or her own behalf and on behalf of all other
claimants) each waive any right to a jury trial with respect to any matter
arising from this Plan.
[3] Any determination or award made or approved by the arbitrator will be final
and binding on the claimant and all Group Members. Judgment upon any award made
in any arbitration may be entered and enforced in any court having competent
jurisdiction.
[4] The arbitrators will have no authority to add to, alter, amend or refuse to
enforce any portion of this Plan or to award punitive damages against any Group
Member or the claimant.
[5] The costs of arbitration (including legal and other professional fees
incurred) will be borne solely by the person by which they are incurred
regardless of the result of the arbitration.
SECTION 8.00 AMENDMENT TO THE PLAN
8.01 RIGHT TO AMEND. The Corporation may modify, alter or amend the Plan at any
time. However, no amendment may affect any Member’s or Beneficiary’s vested
rights accrued under the Plan before the effective date of that amendment. If an
amendment heightens the vesting conditions described in Section 6.04, each
affected Member who has completed Valuation

17



--------------------------------------------------------------------------------



 



Periods comprised of at least 36 months may elect to have his or her vested
rights computed without regard to that amendment, but only if the Member files a
written election to this effect with the Committee during the period beginning
on the date the amendment is adopted and ending on the later of [1] 60 days
after the date the amendment is adopted [2] 60 days after the amendment is
effective or [3] 60 days after the Member is issued a written notice of the
amendment.
8.02 AMENDMENT PROCEDURE. The Board, an executive committee of the Board or
other Board committee or any executive officer to which or to whom the Board
delegates discretionary authority over the Plan may exercise the Corporation’s
right to amend the Plan.
SECTION 9.00 TERMINATION OF THE PLAN
9.01 RIGHT TO TERMINATE. The Corporation may terminate the Plan in whole or in
part at any time by written action of the Board. Each Member affected by a full
or partial Plan termination or by a complete discontinuance of contributions
will be 100 percent vested in the value of all of his or her Account as of the
date of that action. Also, the Committee may [1] distribute an affected Member’s
Account at the time the Plan terminates or partially terminates, even if this
date is earlier than the date benefits otherwise would be distributed under
Section 6.05 or [2] hold those benefits until they are otherwise payable under
the terms of the Plan.
9.02 PLAN MERGER AND CONSOLIDATION. If the Plan is merged into or consolidated
with any other plan, each affected Member will be entitled to a benefit
immediately after the merger, consolidation or transfer (determined as if the
surviving plan had then terminated) at least equal to the benefit he or she had
accrued immediately before the merger or consolidation (determined as if the
Plan terminated immediately before that merger or consolidation).
9.03 SUCCESSOR EMPLOYER. If any Employer dissolves into, reorganizes, merges
into or consolidates with another business entity, provision may be made by
which the successor will continue the Plan, in which case the successor will be
substituted for the Employer under the terms and provisions of this Plan. The
substitution of the successor for the Employer will constitute an assumption by
the successor of all Plan liabilities and the successor will have all of the
powers, duties and responsibilities of the Employer under the Plan.
SECTION 10.00 UNFUNDED PLAN
Notwithstanding any Plan provision to the contrary, the Plan constitutes an
unfunded, unsecured promise by each Employer to pay only those benefits that are
accrued by Members under the terms of the Plan. Neither the Corporation nor any
Group Member will segregate any assets into a fund established exclusively to
pay Plan benefits unless the Corporation, in its sole discretion, establishes a
trust for the purpose of holding assets from which all or part of a Plan benefit
may be paid. Neither the Corporation nor any Group Member is liable for the
payment of Plan benefits that are actually paid from a trust established for
that purpose. However, the Corporation (and each Group Member) are obliged to
pay any benefits not paid from any trust. Also, Members, Beneficiaries and other
persons claiming a Plan benefit through them have only the

18



--------------------------------------------------------------------------------



 



rights of general unsecured creditors and do not have any interest in or right
to any specific asset of any Group Member. Nothing in this Plan constitutes a
guaranty by the Corporation, any Group Member or any other entity or person that
their assets will be sufficient to pay Plan benefits.
SECTION 11.00 MISCELLANEOUS
11.01 VOLUNTARY PLAN. The Plan is purely voluntary on the part of each Employer;
neither the establishment of the Plan nor any amendment to it nor the creation
of any fund or account nor the payment of any benefits may be construed as
giving any person [1] a legal or equitable right against any Group Member or the
Committee other than those specifically granted under the Plan or conferred by
affirmative action of the Committee or any Employer in a manner that is
consistent with the terms and provisions of this Plan or [2] the right to be
retained in the service of any Employer. All Members remain subject to discharge
to the same extent as though this Plan had not been established.
11.02 NON-ALIENATION OF BENEFITS. The right of a Member, Beneficiary or any
other person to receive Plan benefits may not be assigned, transferred, pledged
or encumbered except as provided in the Member’s Beneficiary designation, by
will or by applicable laws of descent and distribution. Any attempt to assign,
transfer, pledge or encumber a Plan benefit will be null and void and of no
legal effect.
11.03 INABILITY TO RECEIVE BENEFITS. Any Plan benefit payable to a Member or
Beneficiary who is declared incompetent will be paid to the guardian,
conservator or other person legally charged with the care of his or her person
or estate. Also, if the Committee, in its sole discretion, concludes that a
Member or Beneficiary is unable to manage his or her financial affairs, the
Committee may, but is not required to, direct the Employer to distribute Plan
benefits to any one or more of his or her Spouse, lineal ascendants or
descendants or other close living relatives of the Member or Beneficiary who
demonstrates to the satisfaction of the Committee the propriety of those
distributions. Any payment made under this section will completely discharge the
Plan’s liability with respect to that payment. The Committee is not required to
see to the application of any distribution made to any person.
11.04 LOST MEMBERS. Each Member is obliged to keep the Committee apprised of his
or her current mailing address and that of his or her Beneficiary. The
Committee’s obligation to search for any Member or Beneficiary is limited to
sending a registered or certified letter to the Member’s or Beneficiary’s last
known address. Any amounts credited to the Account of any Member or Beneficiary
who does not file a claim for benefits with the Committee will be forfeited no
later than 12 months after benefits are otherwise payable and applied to reduce
future Employer Contributions. However, this forfeited benefit will be restored
and paid if the Committee subsequently approves a claim for benefits under the
procedures described in Section 7.08.
11.05 LIMITATION OF RIGHTS. Nothing in the Plan, expressed or implied, is
intended or may be construed as conferring upon or giving to any person, firm or
association (other than

19



--------------------------------------------------------------------------------



 



Group Members, Members, their Beneficiaries and their successors in interest)
any right, remedy or claim under or by reason of this Plan.
11.06 INVALID PROVISION. If any provision of this Plan is held to be illegal or
invalid for any reason, the Plan will be construed and enforced as if the
offending provision had not been included in the Plan. However, that
determination will not affect the legality or validity of the remaining parts of
this Plan.
11.07 ONE PLAN. This Plan may be executed in any number of counterparts, each of
which will be deemed to be an original.
11.08 GOVERNING LAW. The Plan will be governed by and construed in accordance
with the laws of the United States and, to the extent applicable, the laws of
Ohio.
Executed effective May 1, 2002, unless otherwise specifically stated herein.

          BOB EVANS FARMS, INC.
      By:   /s/ Stewart Owens         Date:  5/01/02       Title:   Chairman,
President, CEO       

20